Title: From John Adams to Samuel Adams, 7 August 1778
From: Adams, John
To: Adams, Samuel


     
      My dear Sir
      Passi Aug. 7. 1778
     
     I had a few days ago the Pleasure of your Letter of the 21. of June, which is the only one as yet received. I have written Several to you, some of which I fear have miscarried.
     You mention a Difference of Sentiment, among the Commissioners before my Arrival, concerning a particular Gentleman, and desire me to investigate the Grounds of it. If I should take the Pains, I might write you, a few sheets of Tittle tattle, which would not be entertaining to read, nor pleasant to reflect on, or afford any Satisfaction in the End. The Gentleman you mention, whom I never Saw, is allowed to have Abilities, and he has several Friends who Speak of him in Warm terms of Friendship. But I dont know of any here who suspect him of Infidelity to our Cause, or Duplicity in it. Want of Confidence, is rather a loose Expression, and does not inform Us at all of the Grounds. As I have understood, there was Some Misunderstanding between your Correspondent and him, about a Journey to Germany. And afterwards another Misunderstanding between him and the two other Gentlemen after the Recommendations were obtained that you have seen, about Carrying to America, the Treaty which Mr. Simeon Deane carried.
     But there would be no End to Enquiries into the Grounds of little Miffs that arise here. A Failure in a punctual Return of a Visit—a Neglect to answer a Letter, whether it is of any Consequence, or not has in Some Instances been enough to make a Misunderstanding.
     The Commissioners are treated with great Freedom, here— one Gentleman writes to them from Spain and another from Nants, in a Strain that is rather offensive—another is very angry because the Commissioners, dont let him know of a good safe Opportunity to go to America, without Enquiring whether there is Reason or not for keeping it secret. And others take fire and write in great Wrath, if they are Modestly asked to render an Account of Monies they have received, by order of the Commissioners from their Banker. And from the Appearances of Things here I expect that America will be filled with verbal Relations and private Letters full of Complaints against one and another. This will be uncomfortable to you, and I am very sorry for it, without being able in the least degree to help it.
     Between you and me, I have a difficult Task. I am between two Gentlemen of opposite Tempers. The one may be too easy and good natured upon some occasions—the other too rigid, and Severe upon some occasions. The one may perhaps overlook an Instance of Roguery, from Inadvertence and too much Confidence—the other may mistake an Instance, of Integrity for its opposite, in a very honest Man, by too much Impatience and diffidence. Yet both may be and I believe are honest Men, and devoted Friends to their Country. But this is an ugly situation for me who do not abound in Philosophy, and who cannot and will not trim. The Consequence of it may very probably be that I may have the entire Confidence of neither. Yet I have hitherto lived in friendship with both.
     The best Rule in Congress, I should think would be to listen to no Relations that are not made in Writing and supported by affidavit, and to no private Letters, that are not laid before Congress—nor then any further than to summon call the Person charged to Account, give him Time to answer in Person or by Letter at least.
     The British Flag has been found to be far from omnipotent in Europe, and I hope in America before now. Keppel has certainly been obliged to fly before D’orvilliere—but We shall hear the other side of the Question in the London Papers tomorrow or next day. I beg of you to write me as often as you can and believe me your Frd.
     
     
      P.S. The Abbey Chalut, a very respectable Character requests me to write a request to you to inquire concerning Monsieur Mornay de Persey a Gentlemen de Langres, heretofore Lt. of Infanterie in the french Regiment of Vexin, who about 8 Months ago passed to America, to offer his services to the States. His Father and Family are in great Anxiety, to hear from him.
      Fleurys Father has also written to me in great distress for his Son, having never received a Line from him since he left France. You will gratify your Philanthropy and oblige me, if you can send any News of Either.
     
    